Citation Nr: 9914565	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-00 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran's had active service is from February 
1963 to January 1970.


REMAND

The Board observes the veteran's case was remanded to the RO 
in March 1997 in order to develop/verify the stressors 
claimed by the veteran as linking his current diagnosis of 
PTSD with his service.  However, as the Board deems that 
additional development is necessary, the veteran's case is 
once again remanded to the RO for such development.

Normally, combat veterans are afforded special consideration 
and are given the benefit of the doubt in disability cases 
under 38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  Under this rule, satisfactory 
non-expert, or "lay" evidence that a disease or injury was 
incurred in combat will be accepted as sufficient proof of 
service connection if it is consistent with the 
circumstances, conditions or hardships of such service, even 
absent official record of such incurrence.  See 38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1998).  However, 
service connection for such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1998).  
In this regard, the evidence shows the veteran was awarded 
the Combat Infantryman Badge (CIB) in May 1966 for his 
service in the Dominican Republic.  As such, the award of 
such CIB constitutes evidence that he engaged in combat 
against the enemy while serving in the Dominican Republic, 
but does not constitute sufficient evidence that he he 
engaged in combat against the enemy during his service in 
Vietnam, particularly given the fact that the alleged 
stressors linking his current PTSD to his service reportedly 
occurred while serving in Vietnam.

With respect to the claimed stressor(s), the veteran claims 
he currently suffers from PTSD secondary to his combat 
experiences during his service in Vietnam.  Specifically, in 
a March 1994 VA form 21-4138 (Statement in Support of Claim) 
and during the December 1994 hearing at the RO, the veteran 
indicated that on or about June 1969 while serving in 
Vietnam, the veteran was transporting troops along Highway 
One, north of Long Binh/Saigon during the Tet Offensive, when 
his troop was reportedly attacked by the enemy.  During the 
attack, the veteran's close friend and shotgun rider, 
"Haney," was struck and decapitated by mortar fire, killing 
him.  The veteran believes that Mr. [redacted] first name may 
have been [redacted].

In this regard, the evidence shows the veteran was assigned 
to the 567th Transportation Company.  And, the record 
contains a March 1998 report from The U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) to which a 
copy of an extract of the "Operational Report of the U.S. 
Army Support Command, Saigon, for the period ending 31 July 
1969" is attached.  This operational extract was submitted 
by the U.S. Army Support Command, Saigon, which is the higher 
headquarters of the 567th Transportation Company and the 4th 
Transportation Command.  And, at pages 5 and 6, the extract 
notes that during the quarter ending in July 1969, these 
units experienced seven convoy ambushes, one of which 
resulted in heavy damage, two casualties and 20 wounded in 
action.  The report does not indicate when the convoy ambush 
that resulted in causalities occurred or the unit involved.  
Such information is important to the veteran's claim.

Additionally, the Board observes that the USASCRUR report 
notes that Morning Reports (DA form 1) submitted during 1969-
1970 by the 567th Transportation Company and the 4th 
Transportation Command could be obtained from the National 
Personnel Records Center (NPRC).  As such, the Board finds 
that further development is required prior to final appellate 
adjudication.

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:

1.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) and request 
additional information concerning the 
convoy ambush which resulted in 
casualties referred to in the March 1998 
letter from USASCRUR and the Operational 
Report dated 28 August 1969.  Any report 
concerning the convoy ambush should be 
requested, but at a minimum USASCRUR 
should be requested to provide 
information as to the unit involved and 
the date of the convoy ambush.  

2.  The RO should also contact the 
National Personnel Records Center (NPRC) 
and request Morning Reports (DA form 1) 
submitted by the 567th Transportation 
Company and the 4th Transportation 
Command during the time frame including 
June 1969.

3.  Following completion of the 
development requested in the first two 
paragraphs, the RO should prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

4.  After completing the above actions, 
and only if a valid stressor or stressors 
are identified, the RO should afford the 
veteran a psychiatric examination to 
determine the diagnosis of any and all 
psychiatric disorders that may be 
present.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed, but should include 
psychological testing including PTSD sub 
scales.  Regarding the claim for PTSD, 
the RO must provide the examiner the 
summary of any stressors described above, 
and the examiner must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to an inservice stressor has 
resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO. The report of 
examination should include the complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









